              Case 5:20-cv-00112-JMG Document 31 Filed 07/29/21 Page 1 of 2




                                                                                                 Kenneth T. Levine
                                                                                                 Direct: 215.383.0224
                                                                                                   Cell: 215.588.5085
                                                                                            klevine@delucalevine.com



                                                     July 29, 2021


   VIA EMAIL: Chambers_of_Judge_John_Gallagher@paed.uscourts.gov

   Hon. John M. Gallagher
   504 W. Hamilton Street, Ste. 4701
   Allentown, PA 18101

            Re:      MAINS v. THE SHERWIN-WILLIAMS COMPANY
                     Civil Docket No.: 5:20-cv-00112-EGS

   Dear Judge Gallagher:

          My firm represents Plaintiffs in the above referenced litigation. I write pursuant to
   Section C(3) of the Court’s Policies and Procedures to request a discovery dispute resolution
   conference regarding Defendant’s failure to adequately respond fully and completely to the
   discovery propounded by Plaintiffs.

          The above-captioned action arose from property damage that Plaintiffs allege they
   sustained in a fire occurring due to the spontaneous combustion of material containing wood
   stain manufactured and distributed by Defendant.

           Defendant failed to provide substantive responses to a majority of the discovery requests.
   Despite numerous efforts to bridge the gap through “meet and confers” or email negotiations,
   certain issues remain unresolved. The most important omissions on the part of Defendant is a
   refusal to provide information and materials as to the following:
           a. History of the labeling of the subject product and similar products.*
           b. History of the composition of the subject product.
           c. Any information as to similar spontaneous combustion fire losses and claims alleged to
   have been caused by the subject product and/or similar products.*
           *By “similar products” Plaintiffs have limited such term to mean specifically other stains
   manufactured by defendant that contain “drying oils” that also have a spontaneous combustion
   risk.

            This information and these materials are all within the proper scope of discovery for this
   case. Despite efforts to secure such information and materials from Defendant, Defendant has
   refused. In its most recent discovery responses, dated July 16, 2021 (attached hereto), and its
   first production of any documents after a confidentiality order was put in place, Defendant
   objected to every request and even most terms employed by Plaintiffs – even objecting that the
   definitions of the terms “you” and “your” were overly broad.



Three Valley Square | Suite 220 | Blue Bell, PA 19422 | Office: 215.383.0081 | Fax: 215.383.0082 | www.delucalevine.com
          Case 5:20-cv-00112-JMG Document 31 Filed 07/29/21 Page 2 of 2

Hon. John Gallagher
Re: Mains v. Sherwin Williams
July 29, 2021
Page 2 of 2


       In the end, as the court can see for itself, the only information provided as to the
pivotal issues above was limited to the following – Defendant provided two pages showing
the composition of the subject product (with blacked out CAS Numbers), and referred
Plaintiffs to the Defendant’s website for publicly available labels and safety pages.
Previously, Defendant had provided a copy of the label at the time of the incident (which
Plaintiff already had) and a copy of publicly available safety data sheets.

         Despite the numerous and constant objections, no privilege log was provided. Most of
the responses also merely referred back to Defendant’s “General Objections,” which constituted
the first pages of the responses.

        Plaintiffs are entitled to any and all information on composition and labeling of “similar
products,” as well as similar fire claims because each request is reasonably calculated to lead to
the discovery of admissible evidence. As a result, Plaintiffs are unable to properly prepare their
case appropriately and to retrieve sufficient facts that would assist the parties, and their potential
experts, in forming opinions on the feasibility and validity of the contentions/arguments being
made by the parties.

       All of this is to set forth the reasons why Plaintiffs would appreciate a court conference to
address this discovery dispute. As the Court knows, there is already a telephone status
conference scheduled for September 7, 2021. Based on Defendant’s failure to provide complete
information in its discovery responses, though, Plaintiffs request that the Court schedule a
discovery conference in August, or in the alternative, address this discovery issue at the
September 7, 2021 telephone status conference.


                                                       Very truly yours,

                                                       de LUCA LEVINE LLC




                                                       KENNETH T. LEVINE

KTL
